--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.


PROMISSORY NOTE


Principal Amount:  Up to $2,365,649.00
 Dated as of May 20, 2020
New York, New York



AMCI Acquisition Corp., a Delaware corporation (“Maker”), promises to pay to the
order of Orion Resource Partners (USA) LP or its registered assigns or
successors in interest or order (“Payee”), the principal sum of up to Two
Million Three Hundred Sixty Five Thousand Six Hundred and Forty Nine Dollars
($2,365,649), together with accrued interest thereon (if applicable), in lawful
money of the United States of America, on the terms and conditions described
below.  All payments on this Note shall be made by check or wire transfer of
immediately available funds to such account as Payee may from time to time
designate by written notice in accordance with the provisions of this Note. This
Note is being made in connection with Maker seeking stockholder approval to
extend its termination date of May 20, 2020 for an additional five months to
October 20, 2020 (the “Extension”).  In connection with the Extension, holders
of shares of Maker’s Class A common stock (the “Public Shares”) were given the
right to redeem their shares for a pro rata amount of the funds in Maker’s trust
account (the “Trust Account”).



  1.
Repayment. The principal balance of this Note and any interest accrued on the
Note (if applicable) shall be payable by Maker on the earlier to occur of (i)
the date on which Maker consummates its initial business combination (the
“Business Combination”) and (ii) October 20, 2020 (such earlier date, the
“Maturity Date”). The principal balance may be prepaid at any time, at the
election of Maker, without premium or penalty.





2.
Interest. This Note shall be non-interest bearing; provided that all amounts
owing by Maker under this Note shall automatically bear interest at 1% per annum
(the “Default Rate”) upon the occurrence of a Third Party Business Combination
(as defined below). Such interest at the Default Rate shall be cumulative and
payable upon written demand.  “Third Party Business Combination” means Maker’s
entry into a definitive agreement for a Business Combination with a party that
is not affiliated with Payee without Payee’s written consent.





3.
Funding. Payee hereby agrees to make advances (“Advances”) to Maker as set forth
below:





a.
So long as no Event of Default has occurred and is continuing, on the date
hereof and on or before the 15th day of each month (such date, the “Funding
Date”) during the period commencing June 15, 2020 and continuing until the
earlier of September 15, 2020 and the Maturity Date, Payee shall make an Advance
of Three Hundred Seventy Three Thousand One Hundred Twenty Nine Dollars and
Seventy Three Cents ($373,129.73) which funds shall be deposited into the Trust
Account and distributed either to: (i) all of the holders of the Public Shares
upon Maker’s liquidation or (ii) holders of Public Shares who elect to have
their shares redeemed in connection with the consummation of the Business
Combination on or about the Maturity Date; provided that the aggregate principal
amount of all Advances shall in no event exceed One Million Eight Hundred Sixty
Five Thousand Six Hundred and Forty Nine Dollars ($1,865,649).





b.
So long as no Event of Default has occurred and is continuing, up to an
aggregate of Five Hundred Thousand Dollars ($500,000) may be used by Payee for
reasonably-incurred third party fees and expenses after May 20, 2020 to complete
the Business Combination (collectively, “Working Capital”); provided, that,
Payee shall not be permitted to request an Advance for Working Capital until the
date that Payee has paid all accrued and unpaid fees incurred on or prior to May
20, 2020. Each Advance for Working Capital must state the amount to be drawn
down, and must not be an amount less than Ten Thousand Dollars ($10,000) unless
agreed upon by Maker and Payee. Payee shall fund each Advance for Working
Capital no later than five (5) business days after receipt of an Advance for
Working Capital.




--------------------------------------------------------------------------------

EXECUTION VERSION




c.
Except as set forth herein, no fees, payments or other amounts shall be due to
Payee in connection with, or as a result of, any such Advances by Payee.  Any
amounts prepaid pursuant to this Note shall not be available to be redrawn.





4.
Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, then to the reduction of the unpaid accrued interest
(if applicable) and then to the repayment of the principal balance of this Note.





5.
Representations and Warranties. Maker hereby represents and warrants to Payee on
the date hereof and on each Funding Date:



(a)     (i) Maker is a duly organized and validly existing corporation in good
standing under the laws of the jurisdiction of its organization, (ii) Maker has
the requisite corporate power and authority to execute, deliver and perform this
Note and (iii) Maker is in compliance with all laws, orders, writs and
injunctions, except, with respect to this clause (iii), to the extent that
failure to be so in compliance would not have a material adverse effect on the
business, operations, properties, assets, condition (financial or otherwise) of
Maker or the ability of Maker to comply with its obligations under this Note
(such a material adverse effect, a “Material Adverse Effect”);
 
(b)    this Note constitutes the duly authorized, legally valid and binding
obligation of Maker, enforceable against Maker in accordance with its terms,
subject to the effect of any applicable laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar laws relating to or affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity);
 
(c)    Maker has obtained all necessary consents and approvals to and for the
execution, delivery and performance of this Note, and no other authorization,
consent, approval, license, order or exemption of, or filing or registration
with, any domestic or foreign court or governmental department, commission,
board, bureau, agency, or instrumentality is or will be necessary to the valid
execution, delivery or performance by Maker of this Note or to its enforcement
by Payee; and
 
(d)     the execution, delivery and performance by Maker of this Note does not
and will not (i) contravene or violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect and applicable to Maker, or any property of Maker, or (ii)
violate Maker’s organizational documents.
 


6.
Events of Default. The following shall constitute an event of default (“Event of
Default”):



(a)            Failure to Make Required Payments. Failure by Maker to pay the
principal amount or interest due pursuant to this Note within five (5) business
days of the Maturity Date.


(b)         Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.



--------------------------------------------------------------------------------

EXECUTION VERSION


(c)            Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.


(d)           Cross-Default.  Any definitive written agreement between the Payee
and either the Maker or AMCI Sponsor LLC (the “Sponsor”) is breached by the
Maker or the Sponsor, as applicable, in any material respect and not cured
during the applicable cure period.


(e)            Representations and Warranties.  Any representation or warranty
made by Maker herein shall be incorrect in any material respect (or, in the case
of any representation and warranty qualified by materiality, in all respects)
when made.


(f)             Enforceability.  This Note, the Pledge Agreement (as defined
below) or the Guarantee (as defined below), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or the
satisfaction in full of all the obligations hereunder, ceases to be in full
force and effect; or Maker or any affiliate of Maker contests in writing the
validity or enforceability of any provision of this Note; or Maker denies in
writing that it has any or further liability or obligation under this Note
(other than as a result of repayment in full of the obligations hereunder), or
purports in writing to revoke or rescind this Note (other than in accordance
with its terms).



 
7.
Remedies.



(a)          Upon the occurrence of an Event of Default specified in Section
6(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)          Upon the occurrence of an Event of Default specified in Sections
6(b) and 6(c) hereof, the unpaid principal balance of this Note and all other
amounts payable hereunder, shall automatically and immediately become due and
payable, in all cases without any action on the part of Payee.


8.    Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.


9.   Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.


10.  Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party.  Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.



--------------------------------------------------------------------------------

EXECUTION VERSION


11. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


12.  Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.  Trust Waiver.  Notwithstanding anything herein to the contrary, Payee
hereby waives any claim in or to any distribution of or from the Trust Account
established in connection with Maker’s initial public offering (the “IPO”), and
hereby agrees not to seek recourse, reimbursement, payment or satisfaction for
any claim against the Trust Account (including any distributions therefrom) for
any reason whatsoever; provided, however, that upon the consummation of the
Business Combination, Maker shall repay the principal balance of this Note out
of the proceeds released to Maker from the Trust Account after payment to
holders of the Public Shares in accordance with Section 4 hereof. The foregoing
shall bind any permitted assignee or transferee of this Note.


14.  Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.
 
15.  Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.


16.  Termination of Term Sheet.  The Confidential Binding Term Sheet for
Extension Loan to AMCI Acquisition Corp., dated as of May 7, 2020, by and among
Maker, the Sponsor and Payee, is hereby terminated and shall have no further
force or effect.
 
17.  Third Party Business Combination.  Notwithstanding anything to the contrary
contained herein, following the occurrence of a Third Party Business
Combination, no amounts under this Note shall become due and payable (and Maker
shall have no obligations or liabilities hereunder) if Payee elects to realize
upon Maker securities pledged by the Sponsor pursuant to Section 7 of that
certain Security and Pledge Agreement, dated as of the date hereof (the “Pledge
Agreement”), by and between Payee and the Sponsor, executed in connection with
the Limited Recourse Guaranty Agreement executed by the Sponsor in favor of
Payee (the “Guarantee”) on the date hereof (and Payee acknowledges that any such
election pursuant to Section 7 of the Pledge Agreement shall be deemed to
constitute full satisfaction of this Note).


[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTION VERSION


       IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has
caused this Note to be duly executed by the undersigned as of the day and year
first above written.



 
AMCI ACQUISITION CORP.
       
By:
/s/ William Hunter
   
Name: William Hunter
   
Title: Chief Executive Officer



Acknowledged and
Accepted:


ORION RESOURCE PARTNERS (USA) LP
      
By:
/s/ Richard Gashler
 
Name: Richard Gashler
 
Title: CCO
 






--------------------------------------------------------------------------------